Exhibit 10.5 CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT REQUEST, PURSUANT TO RULE , AS AMENDED, AND RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH THREE ASTERISKS [****]. REDACTED COPY OF PHYTOMEDICAL - DARTMOUTH EXCLUSIVE LICENSE AGREEMENT This Agreement, effective thisday of 2008, between TRUSTEES OF DARTMOUTH COLLEGE, a non-profit educational and research institution existing under the laws of the State of New Hampshire, and being located at Hanover, New Hampshire 03755, hereinafter called Dartmouth , And PHYTOMEDICAL TECHNOLOGIES, INC., a corporation of the State of Nevada, with a principal place of business at address,100 Overlook Drive, 2 nd Floor, Princeton, NJ 08540 hereinafter called PhytoMedical. WHEREAS, Dartmouth, under the direction of principal investigator Gordon Gribble, Ph.D. has developed [ ****] ;and WHEREAS, Dartmouth represents that it has the right to grant licenses granted in this agreement; and WHEREAS, PhytoMedical wishes to obtain a license under the terms and conditions hereinafter set forth, and to use its expertise and resources to manufacture and market the technology; NOW THEREFORE, in consideration of the premises and the faithful performance of the covenants herein contained, IT IS AGREED: ARTICLE I.Definitions Section 1.01Dartmouth Know-How."Dartmouth Know-How" shall mean the ideas, methods, characterization and techniques developed by Gordon Gribble, Ph.D. at Dartmouth before the Effective Date, which are necessary for practicing Dartmouth Patent Rights. Section 1.02Dartmouth Patent Rights."Dartmouth Patent Rights" shall mean [****] and any United States or foreign patents issuing therefrom, and any continuations, continuations-in-part, divisions, reissues, reexaminations or extensions thereof. Dartmouth shall be the assignee and owner of all such Patents and Patent Applications. Section 1.03Licensed Products."Licensed Products" shall mean any products or processes covered by or made, in whole or in part, by the use of Dartmouth Patent Rights or by the use of Dartmouth Know-How Section 1.04Field.The "Field" of this Agreement shall mean human therapeutics. Section 1.05 Territory.The Territory shall mean worldwide. Section 1.06Subsidiary."Subsidiary" shall mean a legal entity at least 50% of the voting stock of which is owned directly or indirectly by PhytoMedical. 1 Section 1.07Agreement."Agreement" shall mean this License Agreement. Section 1.08Net Sales."Net Sales" shall mean the gross billing price PhytoMedical, its subsidiaries and sublicensees charge to their customers for Licensed Products, less sales, use, occupation and excise taxes, and transportation, discounts, returns and allowances in lieu of returns. Section 1.09Effective Date."Effective Date" shall mean the date first written above and shall be the Effective Date of this Agreement. Section 1.10License Year.The "First License Year" shall mean the period commencing on the Effective Date and ending December 31, 2008.The second and all subsequent "License Years" shall commence on January 1 and end on December 31 of each year. Section 1.11 Calendar Quarter."Calendar Quarter" shall mean the periods ending on March 31, June 30, September 30 and December 31 of each year. ARTICLE II.Grant Section 2.01License Grant.Dartmouth hereby grants to PhytoMedical and its Subsidiaries an exclusive, worldwide, royalty-bearing license under Dartmouth Know-How and Dartmouth Patent Rights to make, have made, use, and/or sell Licensed Products in the Field in the Territory.Notwithstanding the foregoing, Dartmouth expressly reserves a non-transferable royalty-free right to use the Dartmouth Patent Rights and Dartmouth Know-How in the Field itself, including use by its faculty, staff and researchers, for educational and research purposes only.PhytoMedical agrees during the period of exclusivity of this license that best efforts will be made to assure manufacturing will remain in the United States for any Licensed Products produced for sale in the United States. Section 2.02Sublicenses.PhytoMedical shall have the right to grant sublicenses to third parties under Dartmouth Know-How and Patent Rights to make, have made, use and sell the Licensed Products with the consent of Dartmouth , which consent shall not be unreasonably withheld, except that such sublicenses shall be in writing and expressly subject to the terms of this Agreement.PhytoMedical agrees to be responsible for the performance hereunder by its sublicensees.Dartmouth shall have the right to review such sublicenses to assure conformity with this Section.Upon termination of this Agreement, any such sublicenses will revert directly to Dartmouth. Section 2.03Patents.PhytoMedical shall reimburse Dartmouth for all expenses Dartmouth has incurred for the preparation, filing, prosecution and maintenance of Dartmouth Patent Rights as of the Effective Date.Dartmouth shall control all future preparation, filing, prosecution and maintenance of Dartmouth Patent Rights.PhytoMedical shall reimburse Dartmouth for all future expenses in connection with this. Late payments shall be subject to an interest charge of one and one half percent (1.5%) per month. If PhytoMedical chooses to discontinue prosecution or maintenance of any United States Patent or Patent Application, which is a subject of Dartmouth Patent Rights, it will so inform Dartmouth within a reasonable time before implementation of such decision.Dartmouth then shall have the right to prosecute or maintain such Patent or Patent Application on its own and at its own expense, in which case the license to PhytoMedical under such Patent or Patent Application will terminate.Dartmouth shall provide PhytoMedical with notice of the National Phase deadline no fewer than six (6) months before the deadline.PhytoMedicalshall notify Dartmouth by at least three (3) months before a National Phase deadline whether it will support the filing of patent applications in particular foreign territories. If PHYTOMEDICAL decides not to support the filing or maintaining foreign applications, Dartmouth reserves the right to file or maintain such applications on its own, in which case the license to PHYTOMEDICAL in the particular territory will terminate. ARTICLE III. Disclosure of Invention, Confidentiality and Representations Section 3.01Confidential Agreement.This Agreement and the contents hereof constitute a confidential business relationship between the parties.Each party acknowledges that significant damage could be done to the other one should the terms of this Agreement become public knowledge.Both parties agree that they will not reveal the terms of this Agreement to any third party (excluding agents, attorneys, representatives and others with whom they have a legal obligation to disclose, including, but not limited to, government agencies and regulatory authorities) except 2 within the restrictive confines of a Confidentiality Agreement, and that they will exercise reasonable precautions to insure that neither they nor their employees or agents shall allow the terms of the Agreement to become public knowledge. Section 3.02Disclosure of Invention.Dartmouth agrees promptly after the Effective Date of this Agreement to deliver and to disclose to duly authorized representatives of PhytoMedical, all proprietary technical data, methods, processes, including the technology, and other information and specifications relating to Dartmouth Know-How. Section 3.03Mutual Confidentiality.PhytoMedical and Dartmouth realize that some information received by one party from the other pursuant to this Agreement shall be confidential.It is therefore agreed that any information received by one party from the other, and clearly designated in writing as "CONFIDENTIAL" at the time of transfer, shall not be disclosed by either party to any third party and shall not be used by either party for purposes other than those contemplated by this Agreement for a period of three (3) years from the termination of the Agreement, unless or until (a)said information shall become known to third parties not under any obligation of confidentiality to the disclosing party, or shall become publicly known through no fault of the receiving party, or (b)said information was already in the receiving party's possession prior to the disclosure of said information to the receiving party, except in cases when the information has been covered by a preexisting Confidentiality Agreement, or (c)said information shall be subsequently disclosed to the receiving party by a third party not under any obligation of confidentiality to the disclosing party, or (d)said information is approved for disclosure by prior written consent of the disclosing party, or (e)said information is required to be disclosed by court order or governmental law or regulation, provided that the receiving party gives the disclosing party prompt notice of any such requirement and cooperates with the disclosing party in attempting to limit such disclosure, or (f)said information is proven independently developed by the receiving party without recourse or access to the information. Section 3.04Corporate Action.Dartmouth and PhytoMedical each represent and warrant to the other party that they have full power and authority to enter into this Agreement and carry out the transactions contemplated hereby, and that all necessary corporate action had been duly taken in this regard. ARTICLE IV.Due Diligence Section 4.01Milestones. PhytoMedical has represented to Dartmouth, to induce Dartmouth to issue this license, that it will commit itself to a diligent program of exploiting the Licensed Products so that public utilization will result therefrom.As evidence thereof, PhytoMedical shall adhere to the following milestones: [****] Section 4.02Minimum Royalty.Dartmouth shall have the right, upon thirty (30) days written notice, to terminate the license, if company fails to pay Darmouth a minimum royalty of at least: [ ****] PhytoMedical shall have the right to maintain the license by paying Dartmouth within such thirty (30) day period a cash payment equivalent to the Minimum Royalty. Section 4.03Minimum Royalty.If PhytoMedical has failed to meet the minimum Net Sales amounts 3 set forth in Section 4.02 of the Agreement in any one year and Dartmouth has provided thirty (30) days notice to PhytoMedical that it intends to terminate the license granted hereunder, PhytoMedical shall have the right to maintain the license by paying Dartmouth within such thirty (30) day period the royalty it would otherwise be obligated to pay under this Agreement if it had met the Minimum Net Sales amount. ARTICLE V.Payments, Records and Reports Section 5.01Payments.For the rights and privileges granted under this license, PhytoMedical shall pay to Dartmouth [****] Section 5.02Reports.PhytoMedical shall render to Dartmouth: (a) within thirty (30) days after the end of each Calendar Quarter a written account of all quantities of Licensed Products subject to royalty hereunder sold by PhytoMedical, any Subsidiary, and any sublicensee during such Calendar Quarter, the calculation of royalty thereon, and sufficient data for Dartmouth to verify the calculation, including gross sales and all related Licensed Product allowable deductions in accordance with PhytoMedicals GAAP-compliantaccounting proceduresto derive Net Sales figures, and shall simultaneously pay in United States dollars to Dartmouth the royalty due with respect to such sales.Conversion of foreign currency to U.S. dollars shall be made at the conversion rate existing in the United States on the date of royalty payments by PhytoMedical.Such report shall be certified as correct by an officer of PhytoMedical.If no Licensed Products subject to royalty hereunder have been sold by PhytoMedical, its Subsidiaries and its sublicensees during any such quarter year, PhytoMedical shall so report in writing to Dartmouth within thirty (30) days after the end of said quarter year.If royalties for any License Year do not equal or exceed the minimum royalties established in Section 4.03, PhytoMedical shall include the balance of the minimum royalty with the payment for the Calendar Quarter ending December 31.Late payments shall be subject to an interest charge of one and one half percent (1.5%) per month. (b) within sixty (60) days after the close of each License Year written annual reports which shall include but not limited to: reports of progress on research and development, regulatory approvals, manufacturing, sublicensing, marketing and sales during preceding twelve (12) months as well as plans for coming year.PhytoMedical shall also provide any reasonable additional data Dartmouth requires to evaluate PhytoMedical's performance. (c) within thirty (30) days of occurrence report of the date of first sale of Licensed Products in each country. Section 5.03Books of Accounts.PhytoMedical, its Subsidiaries and Sublicensees shall keep full, true and accurate books of accounts and other records containing all particulars which may be necessary for the purpose of ascertaining and verifying the royalties payable to Dartmouth by PhytoMedical hereunder.Upon Dartmouth's request, PhytoMedical, its Subsidiaries and Sublicensees shall permit an independent Certified Accountant selected by Dartmouth (except one to whom PhytoMedical has some reasonable objection), to periodically have access during ordinary business hours to such records of PhytoMedical, its Subsidiaries and Sublicensees as may be necessary to determine, for any quarter ending not more than three (3) years prior to the date of such request, the correctness of any report and/or payment made under this Agreement.In the event that any such inspection shows an underreporting and underpayment in excess of five percent (5%) for any twelve (12) month period, then PhytoMedical shall pay the cost of such examination. ARTICLE VI.Technical Assistance and Commercial Development Section 6.01Technical Assistance.Throughout the term of the Agreement, Dartmouth agrees to permit PhytoMedical and its designees to consult with its employees and agents regarding developments and enhancements made subsequent to the Effective Date relating to the Licensed Products, at such times and places as may be mutually agreed upon; provided that PhytoMedical agrees to make suitable arrangements with, and to compensate the Dartmouth employees and agents for such consultation. Section 6.02Commercial Development.During the term of this Agreement, PhytoMedical agrees to use 4 commercially reasonable efforts to effectively manufacture and market Licensed Products.Such efforts will include sublicensing, development of promotional literature, mailings, and journal advertisements. Section 6.03Name.PhytoMedical shall not use and shall not permit to be used by any other person or entity the name of Dartmouth nor any adaptation thereof, or the name of Dartmouth's employees, in any advertising, promotional or sales literature, or for any other purpose without prior written permission of Dartmouth, except that PhytoMedical may state that it is licensed by Dartmouth under Dartmouth Know-How and Patent Rights.Dartmouth acknowledges that PhytoMedical is a corporation having a reporting obligation under the Securities Exchange Act of 1934, as amended, which has or may have certain disclosure and filing obligations under applicable law, including but not limited to the public announcement and disclosure of this Agreement and the filing of the same with the United States Securities and Exchange Commission; it is acknowledged and agreed that such disclosure and filing shall not be deemed a violation of this Agreement. ARTICLE VII.Indemnity, Insurance, Disclaimers Section 7.01Indemnity.PhytoMedical shall defend and indemnify and hold Dartmouth and its trustees, officers, agents and employees (the "Indemnitees") harmless from any judgements and other liabilities based upon claims or causes of action against Dartmouth or its employees which arise out of alleged negligence in the development, manufacture or sale of Licensed Products by PhytoMedical, its Subsidiaries, and Sublicensees, or from the use by the end users of Licensed Products, except to the extent that such judgements or liabilities arise in whole or in part from the gross negligence or willful misconduct of Dartmouth or its employees, provided that Dartmouth promptly notifies PhytoMedical of any such claim coming to its attention and that it cooperates with PhytoMedical in the defense of such claim.If any such claims or causes of action are made, Dartmouth shall be defended by counsel to PhytoMedical, subject to Dartmouth's approval, which shall not be unreasonably withheld.Dartmouth reserves the right to be represented by its own counsel at its own expense. Section 7.02Insurance.At such time as any product, process, service relating to, or developed pursuant to, this Agreement is being commercially distributed or sold (other than for the purpose of obtaining regulatory approvals) by PhytoMedical or by a Sublicensee, Subsidiary or agent of PhytoMedical, PhytoMedical, Sublicensee, Subsidiary or agent of PhytoMedical shall at its sole cost and expense, procure and maintain comprehensive general liability insurance in amounts not less than $2,000,000 per incidentand naming the Indemnitees as additional insureds.Such comprehensive general liability insurance shall provide (i) product liability coverage and (ii) broad form contractual liability coverage for PhytoMedical's indemnification under this Agreement.If PhytoMedical elects to self-insure all or part of the limits described above (including deductibles or retentions which are in excess of $250,000 annual aggregate) such self-insurance program must be acceptable to Dartmouth and Dartmouth Risk Manager. Such insurance will be considered primary as to any other valid and collectible insurance, but only as to acts of the named insured. The minimum amounts of insurance coverage required shall not be construed to create a limit of PhytoMedical's liability with respect to its indemnification under this Agreement. PhytoMedical shall provide Dartmouth with written evidence of such insurance upon request of Dartmouth.PhytoMedical shall provide Dartmouth with written notice at least fifteen (15) days prior to the cancellation, non-renewal or material change in such insurance; if PhytoMedical does not obtain replacement insurance providing comparable coverage within such fifteen (15) day period, Dartmouth shall have the right to terminate this Agreement effective at the end of such fifteen (15) day period without notice or any additional waiting periods. PhytoMedical,Sublicensee, Subsidiary or agent of PhytoMedical shall maintain such comprehensive general liability insurance beyond the expiration or termination of this Agreement during (I) the period that any product, process, or service, relating to, or developed pursuant to, this Agreement is being commercially distributed or sold by PhytoMedical or by a sublicensee, Subsidiary or agent of PhytoMedical and (ii) a reasonable period after the period referred to in (i) above which in no event shall be less than fifteen (15) years. Section 7.03Disclaimer.Nothing contained in this Agreement shall be construed as: (a) a warranty or representation by Dartmouth as to the validity or scope of any Patent Rights; 5 (b) a warranty or representation that any Licensed Products manufactured, used or sold will be free from infringement of patents, copyrights, or third parties, except that Dartmouth represents that it has no knowledge of any existing issued patents or copyrights which might be infringed; (c) except as provided in Section 7.01, an agreement to defend against actions or suits of any nature brought by any third parties. DARTMOUTH MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF LICENSED PRODUCTS ARTICLE VIII.Infringement Matters Section 8.01Infringement by Third Parties.PhytoMedical shall give Dartmouth prompt notice of any incident of infringement of Dartmouth Patent Rights coming to its attention.The parties shall thereupon confer together as to what steps are to be taken to stop or prevent such infringement.Dartmouth agrees to use reasonable efforts to stop any such infringement, but shall not be obliged to commence proceedings against the infringer.If Dartmouth decides to commence proceedings however, Dartmouth shall be responsible for any legal costs incurred and will be entitled to retain any damages recovered.Should Dartmouth decide not to commence proceedings, PhytoMedical shall be entitled to do so in its own name against the infringer, in which event PhytoMedical shall be responsible for all legal costs incurred, without recourse to Dartmouth.Financial recoveries from any such litigation will first be applied to reimburse PhytoMedical for its litigation expenditures with additional recoveries being paid to PhytoMedical, subject to payments due Dartmouth per Sections 5.01(a) and (c).In any action to enforce Dartmouth Patent Rights, either party, at the request and expense of the other party shall cooperate to the fullest extent reasonably possible.PhytoMedical may not settle any infringement action in any way detrimental to Dartmouth Patent Rights without the expressed written consent of Dartmouth. ARTICLE IX.Duration and Termination Section 9.01Term.This Agreement shall become effective upon the date first written above, and unless sooner terminated in accordance with any of the provisions herein, shall remain in full force during the life of the last to expire patents under Dartmouth Patent Rights contemplated by this agreement in the last to expire territory.If mutually desired, the parties may negotiate for an extension of this License.Upon the termination of the Agreement PhytoMedical shall have the right to sell the remainder of the Licensed Product on hand, provided the sales will be subject to the royalty payments of this Agreement. Section 9.02Termination - Breach.In the event that either party defaults or breaches any of the provisions of this Agreement, the other party shall have the right to terminate this Agreement by giving written notice to the defaulting party, provided, however, that if the said defaulting party cures said default within thirty (30) days after said notice shall have been given, this Agreement shall continue in full force and effect.The failure on the part of either of the parties hereto to exercise or enforce any right conferred upon it hereunder shall not be deemed to be a waiver of any such right nor operate to bar the exercise or enforcement thereof at any time or times thereafter. Section 9.03Insolvency. In the event that PhytoMedical shall become insolvent, shall make an assignment for the benefit of creditors, or shall have a petition in bankruptcy filed for or against it, the Agreement shall terminate. Section 9.04Prior Obligations and Survivability.Termination of this Agreement for any reason shall not release either party from any obligation theretofore accrued. Sections 3.03, 5.01  5.03, 7.01  7.03, 10.01  10.09 shall survive the termination of this Agreement. ARTICLE X.Miscellaneous Section 10.01Governing Law.This Agreement shall be construed, governed, interpreted and enforced according to the laws of the State of New Hampshire. Section 10.02Notices.Any notice or communication required or permitted to be given by either party hereunder, shall be deemed sufficiently given, if mailed by certified mail, return receipt requested, and addressed to the party to whom notice is given as follows: 6 If to PhytoMedical, to: Greg Wujek, President, CEO PhytoMedical Technologies, Inc. 100 Overlook Drive, 2 nd Floor Princeton, NJ 08540 If to Dartmouth, to: Alla Kan Director Technology Transfer Office Dartmouth College 11 Rope Ferry Road Hanover, NH03755 Section 10.03.Assignment. Neither party shall assign or transfer this Agreement without the express prior written consent of the other.For purposes of this Agreement, an assignment or transfer of this Agreement by PHYTOMEDICAL shall be deemed to occur in connection with (a) an express assignment or transfer, (b) a general assignment for the benefit of creditors or in connection with any bankruptcy or other debtor relief law, (c) any merger or consolidation to which PHYTOMEDICAL is a party, regardless of whether PHYTOMEDICAL is the surviving corporation, or (d) any other transaction pursuant to which a change would occur in the "ultimate parent entity" of PHYTOMEDICAL, applying the rules in effect from time to time under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended. Section 10.04Entire Agreement.This Agreement represents the entire Agreement between the parties as of the effective date hereof, and may only be subsequently altered or modified by an instrument in writing.This agreement cancels and supersedes any and all prior oral or written agreements between the parties which relate to the subject matter of this Agreement. Section 10.05Mediation and Arbitration.Both parties agree that they shall attempt to resolve any dispute arising from this Agreement through mediation.Both parties agree that at least one employee, capable of negotiating an agreement on behalf of his employer, shall, within three weeks of receipt of written notification of a dispute, meet with at least one employee of the other party who is also capable of negotiating an agreement on behalf of his employer. If no agreement can be reached, both parties agree to meet again within a four week period after the initial meeting to negotiate in good faith to resolve the dispute.If no agreement can be reached after this second meeting, both parties agree to submit the dispute to binding arbitration under the Rules of the American Arbitration Association before a single arbitrator. Section 10.06Waiver.A failure by one of the parties to this Agreement to assert its rights for or upon any breach or default of this Agreement shall not be deemed a waiver of such rights nor shall any such waiver be implied from acceptance of any payment.No such failure or waiver in writing by any one of the parties hereto with respect to any rights, shall extend to or affect any subsequent breach or impair any right consequent thereon. Section 10.07Severability.The parties agree that it is the intention of neither party to violate any public policy, statutory or common laws, and governmental or supranational regulations; that if any sentence, paragraph, clause or combination of the same is in violation of any applicable law or regulation, or is unenforceable or void for any reason whatsoever, such sentence, paragraph, clause or combinations of the same shall be inoperative and the remainder of the Agreement shall remain binding upon the parties. Section 10.08Marking.PhytoMedical agrees to mark the Licensed Products with all applicable trademarks, and patent numbers. Section 10.09Headings.The headings of the paragraphs of this Agree-ment are inserted for convenience only and shall not constitute a part hereof. 7 IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in duplicate originals, by their respective officers hereunto duly authorized, the day and year herein written. THE TRUSTEES OF DARTMOUTH COLLEGE By Date Name Title PHYTOMEDICAL TECHNOLOGIES, INC By Date Name Title 8
